Holmes, J.
It is found as a fact that the policy was taken out by the defendant’s intestate as security for the three notes on which the plaintiffs now rely in their claim upon its proceeds, and that the plaintiffs are entitled to recover the amount of these notes and interest. These notes still are “ subsisting pecuniary demands ” within the words of the policy, although they *296all are outlawed, as indeed one of them was when the policy was issued to secure it. As is said in Campbell v. Maple, 105 Penn. St. 304, 307, the statute of limitations “ does not extinguish the debt, nor affect a trust created for its payment, as long as the trust subsists.” See Champion v. Buckingham, ante, 76; Shaw v. Silloway, 145 Mass. 503, 506, 507; Norton v. Palmer, 142 Mass. 433; Ball v. Wyeth, 8 Allen, 275, 278.
The fact that, in winding up the firm and settling the accounts between the partners, the notes have been set over to the estate of one partner, but without writing, does not deprive the notes of the security. The demands on the notes remain in form demands of Lane and Townsend, and Lane and Townsend continue to have an interest in getting the amount of them paid, although if paid the sum will be received by them as trustees for one of their number in settlement of his claims against the firm. It is not necessary to consider more exactly what effect we should give to the word “ their ” in “ their then subsisting pecuniary demands.” Judgment on the finding.